Plaintiff sues to recover on a policy of fire insurance, the building covered having been destroyed by fire on or about June 4, 1924. The jury returned a verdict for the plaintiff. The defendant appeals from the judgment and challenges the sufficiency of the evidence. Other errors are specified in the assignments, but the only one argued relates to the sufficiency of the evidence to support the verdict *Page 710 
upon the question of the occupancy of the premises at the time of the loss, and the value of the property.
The building was a small dwelling house located on a farm in Adams county. The place had been occupied until the latter part of April, 1924. The policy contained a stipulation that it should be void if the property remained unoccupied for ten days. The defendant contends that the building was unoccupied from the latter part of April, until and up to the time of the fire. The plaintiff claims that he rented the property to some transients who occupied the same within ten days prior to the fire. The company asserts that the evidence is wholly insufficient to show any such occupancy.
The plaintiff testifies to the leasing of the property to the transients, and his testimony in that regard is corroborated by other witnesses; one witness testifies that he saw two men on the premises sometime during the last three days of May. The witnesses described the outfit kept there by the men. The trial court was of the opinion that the evidence was sufficient to support the verdict and there being a conflict therein, the question of its sufficiency was for the jury. We think that in this, the trial court was correct. The evidence is in dispute, but there is enough in the record to support the finding that the premises were occupied in fact within ten days prior to the fire, and also as to the value of the property.
There is no merit in any of the questions urged on this appeal. The judgment of the trial court is affirmed.
CHRISTIANSON, Ch. J., and JOHNSON, BURKE, BIRDZELL, and NUESSLE, JJ., concur. *Page 711